Case 14-81317   Doc 74-3   Filed 11/20/18 Entered 11/20/18 13:53:53   Desc Exhibit
                                     Page 1 of 7
Case 14-81317   Doc 74-3   Filed 11/20/18 Entered 11/20/18 13:53:53   Desc Exhibit
                                     Page 2 of 7
Case 14-81317   Doc 74-3   Filed 11/20/18 Entered 11/20/18 13:53:53   Desc Exhibit
                                     Page 3 of 7
Case 14-81317   Doc 74-3   Filed 11/20/18 Entered 11/20/18 13:53:53   Desc Exhibit
                                     Page 4 of 7
Case 14-81317   Doc 74-3   Filed 11/20/18 Entered 11/20/18 13:53:53   Desc Exhibit
                                     Page 5 of 7
Case 14-81317   Doc 74-3   Filed 11/20/18 Entered 11/20/18 13:53:53   Desc Exhibit
                                     Page 6 of 7
Case 14-81317   Doc 74-3   Filed 11/20/18 Entered 11/20/18 13:53:53   Desc Exhibit
                                     Page 7 of 7
